Title: From George Washington to the U.S. Senate, 29 March 1796
From: Washington, George
To: Senate


          
            Gentlemen of the Senate.
            United States March 29. 1796.
          
          I send herewith a copy of the Treaty of Friendship, Limits and Navigation, between the United States and his Catholic Majesty, which has been ratified by me with your Advice and Consent. A copy of the Treaty will be immediately communicated to the House of Representatives: it being necessary to make provision, in the present Session, for carrying into execution the Third and Twenty first Articles, particularly the former; seeing that execution must commence before the next meeting of Congress.
          Estimates of the monies necessary to be provided for the purposes of this and several other Treaties with foreign Nations

and the Indian Tribes will be laid before you by the proper Department.
          
            Go: Washington
          
        